In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        (Filed: July 8, 2020)


* * * * * * * * * * * * * *
TACOMA C LEWIS, as Natural        *
Guardian and Legal Representative *
of her minor daughter, C.A.I.,    *                              UNPUBLISHED
                                  *                              No. 16-1604V
              Petitioner,         *
                                  *                              Special Master Dorsey
v.                                *
                                  *                              Attorneys’ Fees and Costs
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
              Respondent.         *
* * * * * * * * * * * * * *

Nancy R. Meyers, Turning Point Litigation, Greensboro, NC for petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

           On December 2, 2016, Tacoma Lewis (“petitioner”) filed a petition seeking compensation
    under the National Vaccine Injury Compensation Program (“Vaccine Program”) on behalf of
    her minor daughter, C.A.I.2 Petitioner alleged that C.A.I. developed dermatomyositis as a result
    of the inactivated polio virus (“IPV”), DTP/aP, measles-mumps-rubella (“MMR”), and varicella
    vaccines she received on January 8, 2015. Petition at 1. (ECF No. 1). On October 22, 2019, the
    parties filed a stipulation, which the undersigned adopted as her Decision awarding
    compensation on the same day. ECF No. 41.
1
  This Decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. §§ 300aa.
        On March 13, 2020, petitioner filed an application for attorneys’ fees. Motion for Attorney
Fees and Costs (ECF No. 47). Petitioner requests compensation in the amount of $80,037.51,
representing $61,273.00 in attorneys’ fees and $18,764.51 in costs. Fees App. at 1. Pursuant to
General Order No. 9, petitioner warrants that she has not personally incurred costs in pursuit of
this litigation. Fees App. Ex. 1 at 2. Respondent filed his response on March 19, 2020 indicating
that he “is satisfied the statutory requirements for an award of attorneys’ fees and costs are met
in this case.” Response at 2 (ECF No. 48). Petitioner did not file a reply thereafter.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $80,037.51.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). Here, because petitioner was awarded compensation pursuant to a stipulation, she is
entitled to a final award of reasonable attorneys’ fees and costs.

                       a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).


                                                2
            A special master need not engage in a line-by-line analysis of a petitioner’s fee
    application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
    attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
    and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
    in relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
    experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
    [v]accine program special masters are also entitled to use their prior experience in reviewing fee
    application.” Saxton, 3 F.3d at 1521.

                                             i.   Reasonable Hourly Rates

           Petitioner requests the following hourly rates for the work of her counsel, Ms. Nancy
    Meyers: $350.00 per hour for work performed in 2015-2017, $375.00 per hour for work
    performed in 2018, $390.00 per hour for work performed in 2019, and $400.00 per hour for
    work performed in 2020. Fees App. Ex. 2 at 2. These rates are consistent with what Ms.
    Meyers has previously been awarded for her Vaccine Program work, and the undersigned finds
    them to be reasonable herein.

                                       ii.         Reasonable Hours Expended

            The undersigned has reviewed the submitted billing entries and finds the total number of
    hours billed to be reasonable. The billing entries accurately reflect the nature of the work
    performed and the undersigned does not find any of the entries to be objectionable. Respondent
    also has not indicated that he finds any of the entries to be objectionable either. Accordingly,
    petitioner is awarded final attorneys’ fees of $61,273.00.

                           b. Attorneys’ Costs

             Petitioner requests a total of $18,764.51 in attorneys’ costs. This amount is comprised of
    acquiring medical records, acquiring medical literature, postage, and work performed by
    petitioner’s expert, Dr. M. Eric Gershwin. All of these costs are typical of Vaccine Program
    litigation and petitioner has provided adequate documentation supporting them.3 Accordingly,
    the requested attorneys’ costs are reasonable, and all costs requested shall be fully reimbursed.

               II. Conclusion

            Based on all of the above, the undersigned finds that it is reasonable compensate
    petitioner and her counsel as follows:

     Attorneys’ Fees Requested                                                 $61,273.00
     (Total Reduction from Billing Hours)                                           -

3
  The undersigned notes that while the hours expended by Dr. Gershwin are reasonable given the work performed in
the instant case, his billing entries are vague with regard to how much time was spent performing each task.
                                                        3
    Total Attorneys’ Fees Awarded                                                 $61,273.00

    Attorneys’ Costs Requested                                                    $18,764.51
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                $18,764.51

    Total Attorneys’ Fees and Costs Awarded                                       $80,037.51

      Accordingly, the undersigned awards a lump sum in the amount of $80,037.51,
representing reimbursement of petitioner’s attorneys’ fees and costs, in the form of a
check payable jointly to petitioner and petitioner’s counsel of record, Ms. Nancy Meyers.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
                                                                        4
of Court SHALL ENTER JUDGMENT in accordance with this decision.

IT IS SO ORDERED.

                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice enouncing
the right to seek review.

                                                         4